Citation Nr: 1616088	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-04 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for calluses, sole of right foot, prior to 
May 21, 2010.

2. Entitlement to an increased rating for calluses, sole of right foot, evaluated as 10 percent disabling from May 21, 2010.

3. Entitlement to a compensable rating for calluses, sole of left foot, prior to 
May 21, 2010.

4. Entitlement to an increased rating for calluses, sole of left foot, evaluated as 10 percent disabling from May 21, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued noncompensable ratings for calluses of both feet.

In a July 2010 rating decision, the RO awarded 10 percent ratings for each foot, effective May 21, 2010.

In July 2013, the Board remanded these issues for further evidentiary development.  After completing the requested evidentiary development, the RO issued a supplemental statement of the case (SSOC) in September 2013.  In October 2013, the Veteran submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted.  

In January 2015, the RO issued another decision which continued the evaluations for calluses of both feet, rated as 10 percent disabling.  In addition, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective April 7, 2011.  The case has now returned to the Board for further appellate review. 






FINDINGS OF FACT

1. For the entire period of appeal, calluses, sole of right foot, have been productive of constant shooting pains, limitation in the ability to stand or walk, and in terms of overall impairment are equivalent to a moderately severe foot injury.

2. For the entire period of appeal, calluses, sole of left foot, have been productive of constant shooting pains, limitation in the ability to stand or walk, and in terms of overall impairment are equivalent to a moderately severe foot injury.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating for calluses, sole of right foot, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2015).

2. The criteria for a 20 percent disability rating for calluses, sole of left foot, are met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran a letter, dated February 2009, informing her of the type and nature of evidence needed to substantiate her claims, and she was notified of the initial adjudication of her claims in April 2009.  In May 2010, after she had perfected her appeal, she was again provided notice of the type and nature of evidence needed to substantiate her claims.  The RO readjudicated the instant claims in September 2013, and the Veteran was provided with an SSOC.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained all updated VA outpatient records and service treatment records.  In accordance with 38 C.F.R. § 3.159 (c)(2), VA attempted to retrieve Social Security Administration (SSA) records, but the Veteran's SSA records have been destroyed, as noted in August 2014 correspondence from the SSA.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA has afforded the Veteran multiple medical examinations relating to her claims, most recently in December 2014.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of her foot conditions based on findings and medical principles.  Moreover, as discussed in greater detail below, the Board finds that both the September 2013 and December 2014 examinations substantially complied with the Board's July 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent December 2014 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis 

The RO initially assigned the Veteran noncompensable disability ratings for calluses on the soles of both feet.  After filing the instant claim in February 2009, the RO increased her ratings to 10 percent for both feet, effective on May 21, 2010.  In this case, the Veteran's calluses were rated pursuant to Diagnostic Code (DC) 7819-7804, contemplating superficial scars that were painful on examination.

DC 7819 governs ratings for benign skin neoplasms, providing that such should be rated as disfigurement of the head, face, or neck, scars, or impairment of function.  38 C.F.R. § 4.118.  In this case, since the Veteran has no disfigurement on her head, face, or neck, the rating criteria for scars are what would be applicable.

In general, the rating criteria for disfigurement and scars are provided under DCs 7800, 7801, 7802 and 7804.  38 C.F.R. § 4.118.  In addition, DC 7805 provides that any disabling effect(s) not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate DC.  Id.

Under DC 7801, scars not of the head, face or neck that are deep and nonlinear and cover an area or areas of at least six square inches (39 square cm) but less than 12 square inches (77 square cm) warrant a 10 percent rating.  Higher ratings are warranted for scars covering larger areas.  Id.

Under DC 7802, scars not of the head, face or neck that are superficial and nonlinear and cover an area or areas of 144 square inches (929 square cm) or greater warrant a 10 percent rating.  Id.

Under DC 7804, the presence of one or two scars that are unstable or painful warrants a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  The presence of five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Note (2), if one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Id.

The Board has also considered alternative DCs which may be applicable to the Veteran's foot impairment.  Disabilities of the feet are evaluated under multiple DCs from 5276 to 5284. 

DC 5276 (flatfoot) provides a 10 percent disability rating where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned for severe flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, swelling on use, and characteristic callosities.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a.  The Veteran is not entitled to an increased rating under DC 5276.  Despite the Veteran having had calluses on her left and right feet which were painful on manipulation, there is no evidence that she had ever had flatfoot.  Similarly, there was no objective evidence of any marked deformity that would warrant an increased rating under DC 5276.

DC 5277 (weak foot), DC 5278 (claw foot), and DC 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case as the objective medical evidence does not reveal atrophy of the musculature, disturbed circulation, weakness, contracture of the plantar fascia, dorsiflexion with limited motion of any toes, limitation of dorsiflexion at ankle, marked tenderness under metatarsal heads, or malunion or nonunion of tarsal or metatarsal bones attributable to the service-connected left and right foot plantar calluses.

Similarly DC 5280, 5281, and 5282 are also not applicable because the medical evidence does not show any symptoms of Hallux valgus or Hallux rigidus.  The Veteran has been assigned separate ratings for hammertoes, bilateral feet, and she has not contested these ratings.

DC 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation, and a severe foot injury is assigned a 30 percent disability evaluation.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. 
§ 4.71a.

The terms "slight," "moderate," and "severe," are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In a September 2008 visit with a VA podiatrist, the Veteran reported that she had no foot pain.  The podiatrist noted that the Veteran had thickening and ingrown nails, and onychomycosis (a fungal infection of the toenails).  The podiatrist found no calluses.  In subsequent visits in November 2008 and January 2009, the podiatrist recorded the presence of a callus on the Veteran's foot, and treated the Veteran through debridgement (removing contaminated tissue from the lesion site until healthy tissue is exposed) and burring of her nails and callus.  The Veteran continued to report that she had no foot pain.

During a March 2009 VA examination, the Veteran reported that her calluses had gotten consistently worse since 2006, and that she was visiting a podiatrist every 
2-3 months to have them shaved.  She reported pain over the callus on her right foot, but no pain on the left foot callus.  The callus on the right foot measured 2 x 2 cm and was not tender, but numb, and was described as hyperkeratotic.  The callus on the left foot measured 1.5 x 1.5 cm and was also not tender, but numb.  

In follow up visits to her podiatrist in April and August 2009, the Veteran reported symptoms similar to her September 2008 visit.  The podiatrist noted the callus on the Veteran's foot as well as onychomycosis, and again treated the Veteran through debridgement and burring of her nails and calluses.  The Veteran continued to report that she did not feel pain in her calluses, but she did report feeling numbness and tingling during the August 2009 visit.  In an August 2009 statement, the Veteran reported that she was no longer doing certain activities because her feet hurt constantly, and that her calluses were back.  Similarly, in a November 2009 follow up visit the Veteran continued to report the same symptoms and received the same treatment.

October 2009 and November 2009 VA examinations were ordered pursuant to a claim the Veteran filed for paresthesia secondary to her service connected calluses.  During the October 2009 examination, the examiner reported the Veteran having multiple complaints of recurrent, painful calluses beneath both of her feet.  She reported that she experienced numbness in the calluses, which was exacerbated by long periods of walking.  The Veteran did not report any pain during the range of motion portion of the examination, and the examiner concluded that the findings did not demonstrate any loss of sensorium, muscle weakness, or loss of range of motion.  The November 2009 examination similarly recorded the Veteran as having calluses and diagnosed the Veteran with paresthesia, but of unknown etiology.  In her February 2010 VA Form 9, the Veteran reported that she could no longer work because of her foot condition.  

Prior to the Veteran's May 2010 VA examination, during February and May 2010 visits to her podiatrist, the Veteran continued to report the same symptoms as she had in previous visits.  The podiatrist noted the presence of calluses and paresthesia in the feet, but the Veteran did report decreased numbness.  During the May 2010 VA examination, the examiner noted that the Veteran had to continuously have surgery to remove the calluses, and that she frequently had calluses form in the last two to three years.  The Veteran reported that the constant shaving of calluses led to recurrent calluses, and that she could no longer work at her job because she had to always be on her feet, and the calluses were causing shooting pains in her feet and legs.  The examiner reported that there were two calluses, one 1.5 x 1.5 cm and one .5 x .5 cm, on the right foot, and one 1 cm x 1 cm callus on the left foot.  The calluses were painful to touch with some edema, but no keloid formation and did not limit motion or function.  The Veteran reported that she was unable to walk for more than a half hour because of the pain in her feet.  The examiner diagnosed the Veteran with superficial scars of both feet.  

After the Veteran was granted an increased evaluation for both of her feet, she continued to visit her podiatrist frequently.  A summary of her medical records from November 2010 through April 2013 reveals that she consistently experienced pain from her calluses.  During November 2010 and January 2011 visits, her podiatrist noted the presence of calluses, and reported the Veteran's complaints of experiencing pain in the January 2011 record.  In an April 2011 record, the Veteran reported that she didn't want to go out due to her foot pain and that she had trouble sleeping because of it.  In an April 2011 lay statement, she reported that her callus problem had moved to other parts of her feet and she was experiencing increased pain.  She also reported that she was visiting a psychiatrist to deal with depression she was experiencing as a result of her foot condition.  The Veteran met with a neurologist in July 2011 where she found a small exostosis or osteochondroma (benign tumor of adult bone capped by cartilage or benign bony growth) on her foot.  In a follow up visit with an orthopedic physician in November 2011, the physician noted the presence of the osteochondroma but did not believe it contributed to her symptoms of numbness and pain.  The physician also noted that the Veteran's symptoms were not impacting her daily life.  

A May 2012 record shows the Veteran reporting shooting pains from her calluses.  In a June 2012 record, the Veteran continued to report multiple calluses, 3 on her right foot and 1 on her left foot.  During an August 2012 phone call to her podiatrist, the Veteran reported pain from her calluses, causing her to sit down.  She also reported the pain radiating to other parts of her feet.  At a follow up visit in September 2012, the Veteran reported shooting pains in her feet that had spread to other parts of her feet.  The podiatrist noted hyperkeratotic lesions on both of the Veteran's feet, but that she only experienced pain from the lesion on the right foot.  In a subsequent October 2012 visit, the podiatrist noted hyperkeratotic lesions on the Veteran's right foot and pared them down to treat her.  The podiatrist also noted that the Veteran had developed intermittent shooting pains in her feet that had spread to other parts of her feet.  In February 2013, the Veteran reported shooting pains from bilateral foot calluses, with the left foot being worse than the right foot.  In an April 2013 record, her podiatrist noted diffuse hyperkeratosis and a nucleated hyperkeratotic lesion on her right foot, and treated her by paring the hyperkeratotic lesion.  Subsequently, in an August 2013 statement the Veteran reported experiencing shooting pains in the calluses of her feet, which could be debilitating.  She also reported more calluses appearing on her feet, and that she was depressed about her foot disability.  She reported that the calluses would also prevent her from maintaining her balance.

Pursuant to the Board's remand order, another VA examination was conducted in September 2013.  The examiner reported that the Veteran did not have any scars related to her diagnosis of calluses, but that she did have calluses on both her right and left feet.  The examiner reported that there was no swelling or spasms of the calluses, but that her condition affected her ability to work.  The examiner noted that the Veteran could not drive, and had difficulty climbing stairs.  He also noted that she could no longer run or walk on her heels and toes.  In the rationale portion of the examination, the examiner confirmed the diagnosis of callus formation on both feet.  In a follow up statement in September 2013, the Veteran reported having two calluses on her right foot that caused numbness, and prevented her from walking.  She also reported that her foot condition had worsened in the last two years.  The Veteran also reported that she wasn't sure her examiner had properly recorded her symptoms because of a language barrier.  Subsequently, in September 2014, she reported that her foot disability prevented her from leaving her home which caused her depression, and that she no longer enjoyed life or felt like going anywhere.

In December 2014, the VA administered a foot exam.  The foot exam noted that the Veteran had been diagnosed with intractable plantar foot calluses of the bilateral feet, also known as keratosis.  In summarizing the Veteran's history, the examiner noted that in the past 8-9 years pain from her calluses had worsened.  The examiner noted that the pain in the Veteran's right foot occurred twice as often as the pain in her left foot.  When the pain occurred, the Veteran would have to sit until the pain subsided.  During the examination, the Veteran reported experiencing burning pain and soreness, and that the pain she experienced impacted the function of her foot because she had to sit whenever she had a flare up.  The Veteran also reported functional loss due to limitations on her ability to stand and walk because of the sharp flares of pain she felt from her calluses.  During the examination, the examiner observed that the Veteran had three discrete thick plantar calluses which became painful with pressure.  The examiner noted that both feet were affected moderately severely, that the foot condition compromised weight bearing, and that the Veteran used semi-custom accommodative and custom functional orthotics.  The examiner also recorded that the Veteran had pain in both feet that contributed to functional loss by affecting weight bearing, deformity, disturbance of locomotion, and interference with standing.  The Veteran described the pain as sharp, and radiating up through her foot, causing her to have to sit and rest while the pain subsided.  The examiner also noted that the Veteran did not have any scars related to her foot condition.  Furthermore, the examiner noted that the Veteran's diagnosed condition had impacted her ability to perform occupational tasks since she could not stand up for very long and had to sit during a flare up.  The examiner concluded, by noting that the Veteran experienced an increase in pain and functional impact from the calluses on both feet.

The Veteran was also afforded another VA examination pertaining to scars in December 2014.  Initially, the examiner noted that the Veteran was diagnosed as having scars on the left and right feet, in the form of calluses, or plantar keratosis.  Upon examining the Veteran, the examiner recorded that the Veteran had three scars on her right foot which were deep and non-linear.  Scar 1 measured 2.5 x 2.0 cm, Scar 2 measured 1.0 x 1.0 cm, and Scar 3 measured 1.0 x .5 cm.  The Veteran had one deep, non-linear scar on her left foot, measured at 2.5 x 1.0 cm.  The examiner noted that the scars of the extremities were not unstable or painful.  The examiner also reported that the scars did not result in any limitation of function, but did limit the Veteran's ability to work.  The examiner referenced the December 2014 foot exam in support of his assertion that the Veteran's ability to work was affected.

After reviewing the evidence, the Board finds that the Veteran is entitled to a 20 percent disability rating, under a different rating code, DC 5284 for calluses, soles of the left and right feet.  In sum, the weight of the evidence demonstrates that her calluses more nearly approximate a moderately severe foot injury.

As an initial matter, the Board finds that the currently assigned "staged" ratings are not warranted by the evidence.  A review of the record shows that the Veteran's symptoms have remained fairly constant throughout the appeal period.  The VA examination reports discussed above reflect common complaints of recurrent, painful calluses, shooting pains that have spread to other parts of the feet, an inability to stand or walk for longer periods of time, and an inability to work.  The Board recognizes that findings from the May 2009 VA examination did not fully address the criteria of DC 5284; however, the May 2010 examination findings, as well as the Veteran's medical records and lay statements, establish that she has had recurrent pain from her calluses of a substantial severity, since filing her claim, and the December 2012 examination findings reflect symptoms consistent with a moderately severe foot injury, bilaterally.  In any event, the Board is not convinced that the Veteran's condition substantially changed on the date of the May 2010 VA examination, as is reflected in her current rating.  As such, the Board finds that the criteria for ratings of 20 percent were met prior to May 21, 2010, and the evidence of record does not support a finding of distinct time periods when the Veteran's calluses were productive of symptoms that would warrant different ratings.  See Hart, 21 Vet. App. at 510.  Thus, to the extent the Veteran avers that she is entitled to an increased rating for her calluses, soles of left and right feet, prior to 
May 21, 2010, her claim will be granted.

A 20 percent rating under DC 5284 requires that a foot injury be moderately severe.  In the December 2014 VA examination, the examiner specifically noted that the Veteran's calluses were equivalent to foot injuries that were moderately severe and affected both her right and left feet.  As was noted earlier, the terms "moderate" and "severe" are not defined in the ratings schedule, and a rating based upon those terms requires full consideration of the record to issue a decision that is "equitable" and "just."  Keeping this criteria in mind, the VA examiner's finding that the Veteran's callus condition was moderately severe, coupled with the Veteran's consistent symptoms of recurrent callus formation, shooting pains that have spread to other areas of the feet, and an inability to work, or walk or stand during a flare up, warrant 20 percent disability ratings for each foot.  A 30 percent rating requires a severe foot injury.  Since none of the VA examinations or lay evidence of record show that the Veteran's condition was ever evaluated as severe, a 30 percent rating would be unwarranted.  See 38 C.F.R. § 4.71a.  

The lay and medical evidence of record weigh against a finding that the Veteran is entitled to a higher rating under DC 7804 with respect to her left foot.  Under DC 7804, a 20 percent rating requires three or four scars that are unstable or painful.  A 10 percent rating requires one or two scars that are unstable and painful.  The most recent VA examination from December 2014 shows that the Veteran had one callus on her left foot, which would only afford her a 10 percent disability rating.

Under DC 7804, the Veteran would be entitled to a 20 percent rating for her right foot because the most recent VA examination from December 2014 noted 3 distinct calluses on her right foot, all of which were painful.  A 30 percent rating would require five or more scars which the Veteran did not have.  However, the disability picture associated with calluses on the right foot more closely approximates the rating criteria for DC 5284 because it takes into consideration symptoms unaccounted for under DC 7804, including an inability to stand or walk during flare ups, and the spread of pain from the calluses to other parts of the foot.  Because a 20 percent rating under DC 5284 contemplates pain, a separate rating under DC 7804 would involve prohibited pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The lay and medical evidence of record weigh against a finding that the Veteran is entitled to a rating in excess of 20 percent under DC 7801 or DC 7802.  Under DC 7801, the criteria for a 30 percent rating requires that the scar cover an area at least 465 square centimeters in size.  The highest schedular rating available under DC 7802 is 10 percent.  The December 2014 VA examination report shows that the total area covered by the calluses on the right foot is 6.5 square centimeters, and the total area covered on the left foot by calluses is 2.5 square centimeters. 

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected calluses of the right and left feet.  The evidence establishes that the Veteran has calluses on both her left and right feet that cause her significant pain, and prevent her from standing or walking during flare ups.  The Veteran's evaluation under DC 5284 accurately contemplates this symptomatology.  The Board further notes that the Veteran has complained, and the evidence reflects, that her foot condition affects her ability to work.  In this regard, although the Board concedes that her service-connected disabilities impact her employment, these complaints do not rise to the level of severity required for referral for an extraschedular rating, as the record reflects that the Veteran has been granted individual unemployability.  Moreover, the Veteran is in receipt of a TDIU.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to a 20 percent rating for calluses, sole of right foot is granted, subject to the laws controlling payment of VA benefits.

Entitlement to a 20 percent rating for calluses, sole of left foot is granted, subject to the laws controlling payment of VA benefits.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


